   Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 1 of 35 PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF DELAWARE

 JAMES COLLINS and KEN NEWMAN,
 individually and on behalf of all others
 similarly situated,

        Plaintiffs,                                  C.A. No.

                v.                                   JURY TRIAL DEMANDED

 FORD MOTOR COMPANY,

        Defendant.


                                CLASS ACTION COMPLAINT

       Plaintiffs James Collins and Ken Newman, individually and on behalf of all others

similarly situated, bring this class action against Defendant, Ford Motor Company. For their

Complaint, Plaintiffs allege the following based on personal knowledge as to their own acts and

on the investigation conducted by their counsel as to all other allegations:

                                SUMMARY OF THE ACTION

       1.      Plaintiffs James Collins and Ken Newman (“Plaintiffs”), individually and on behalf

of all others who purchased and/or leased a 2017 or 2018 Ford F-350 equipped with aluminum

wheels (the “proposed Class”), bring common law warranty claims and claims under the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq., N.Y. Gen. Bus. Law § 349, et seq., and

the Pennsylvania Unfair Trade Practices and Consumer Protection LAW (“UTPCPL”), 73 P.S. §

201-1, et seq., against Defendant Ford Motor Company (“Ford” or “Defendant”).

       2.      This consumer class action arises from the defective design and manufacture of the

tire valve stems and wheels of 2017 and 2018 Ford F-350 trucks and their variants that are

equipped with aluminum alloy wheels (the “Class Vehicles”).




                                                 1
   Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 2 of 35 PageID #: 2




        3.      The Firestone tire recall in the late 1990s, which was linked to more than 100 deaths

from rollovers following tire tread-separation, prompted the United States Congress to enact

legislation mandating the use of Tire Pressure Monitoring System (“TPMS”) technology in all

light motor vehicles (under 10,000 pounds) to help alert drivers of under-inflation events. This

legislation mandated that by 2008 all new passenger car models must be equipped with a TPMS.

        4.      Every wheel of the Class Vehicles has a valve stem which is affixed to a TPMS

sensor and which is the point at which pressurized air may be added into the tire. The tire valve

stems of the Class Vehicles are made of a steel alloy while the wheels of the Class Vehicles are

made of an aluminum alloy. The contact between the steel valve stem and the aluminum wheel

causes galvanic corrosion at the point of contact which corrodes the aluminum. This corrosion

causes leaks, thereby causing the tires to continuously lose air pressure (the “Defect”).

        5.      Low tire pressure caused by the Defect adversely affects the Class Vehicles’ fuel

economy, tire longevity, vehicle handling, and safety of the passengers and others. An

instantaneous tire deflation or blowout can cause drivers to lose control of their vehicles. Low tire

pressure is particularly harmful when using the Class Vehicles to haul or tow heavy loads, which

the Class Vehicles are advertised as being capable of doing.

        6.      Plaintiff Collins owns a 2018 Ford F-350 Lariat DRW. Plaintiff’s vehicle

experienced the Defect, forcing Plaintiff to refill his tires frequently, often daily. Plaintiff took his

vehicle to a Ford dealership numerous times, resulting in inadequate repairs—including replacing

the TPMS sensors, replacement of the wheels, and replacement of the tire valve stems—which did

not remedy the root cause of the Defect. Plaintiff ultimately hired a third-party mechanic to replace

the defective steel valve stems with rubber valve stems. However, Plaintiff’s wheels are still

discolored and corroded due to the original and replacement defective steel valve stems.




                                                   2
    Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 3 of 35 PageID #: 3




       7.      Plaintiff Newman owns a 2018 Ford F-350 DRW XL. Plaintiff’s vehicle

experienced the Defect, forcing Plaintiff to refill his tires frequently, often daily. Plaintiff

complained to a Ford dealership numerous times, but the dealership did not remedy the root cause

of the Defect and told him that any repair would not be covered by the warranty. Plaintiff has paid

out of pocket for numerous repairs performed by third-party mechanics. Plaintiff’s wheels are still

discolored and corroded due to the original and replacement defective steel valve stems.

       8.      Numerous consumer complaints to Ford and the National Highway Traffic Safety

Administration (“NHTSA”) describe experiences similar to Plaintiffs’. 1 Moreover, these

complaints plainly demonstrate that Ford is aware of the root cause of the Defect, but—in most

cases—mandates an exclusive but ineffective repair knowing that the corrosion and tire deflation

will continue for the life of the Class Vehicle.

       9.      By warranting, advertising, and selling the Class Vehicle with a defective tire valve

stem and wheel, Defendant engages in deceptive and unfair trade practices and breaches the

express and implied warranties Plaintiffs and the proposed Class members relied upon in the

purchase of the Class Vehicles.

       10.     This case seeks protection and relief for the purchasers of the Class Vehicles for

the harm they have suffered, and the safety risks they face, from the Defendant’s unfair, unlawful,

and deceptive trade practices.

                                  JURISDICTION AND VENUE




1
 See, e.g., 2017 Ford F-350 Regular Cab, NHTSA,
https://www.nhtsa.gov/vehicle/2017/FORD/F-
350%252520REGULAR%252520CAB/PU%25252FRC/4x2; 2018 Ford F-350 Regular Cab,
NHTSA, https://www.nhtsa.gov/vehicle/2018/FORD/F-
350%252520REGULAR%252520CAB/PU%25252FRC/4x2.


                                                   3
   Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 4 of 35 PageID #: 4




       11.     This Court has subject-matter jurisdiction pursuant to the Class Action Fairness

Act, 28 U.S.C. § 1332(d) because (1) the matter in controversy exceeds the sum or value of

$5,000,000, exclusive of interest and costs, (2) the action is a class action, (3) there are members

of the proposed Class who are diverse from Defendant, and (4) there are more than 100 proposed

Class members. This Court has supplemental jurisdiction over state law claims pursuant to 28

U.S.C. § 1367 because they form part of the same case or controversy as the claims within the

Court’s original jurisdiction.

       12.     This Court has general personal jurisdiction over Defendant because Defendant is

incorporated in Delaware and is a resident of Delaware.

       13.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant is subject to the Court’s personal jurisdiction and is a resident of Delaware.

                                            PARTIES

       14.     Plaintiff Collins is a resident of Pennsylvania.

       15.     Plaintiff Newman is a resident of Florida.

       16.     Defendant is a Delaware corporation with a principal place of business in Dearborn,

Michigan. Defendant designs, manufactures, advertises, distributes, and sells vehicles throughout

Delaware, the United States, and the world, including the Class Vehicles.

                           PLAINTIFF FACTUAL ALLEGATIONS

   A. Plaintiff Collins

       17.     Plaintiff Collins (“Plaintiff” for purposes of this section) purchased a new 2018

Ford F-350 Lariat DRW from Fairway Ford in Canfield, Ohio on August 10, 2018 for $76,101.76.

       18.     Plaintiff’s vehicle is a dual-rear-wheel (“DRW” or “dually”) variant such that it has

two sets of two wheels on either end of the rear axle. The front wheels and the exterior rear wheels




                                                 4
   Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 5 of 35 PageID #: 5




are made of aluminum; the interior rear wheels are made of steel. Each wheel was equipped with

a steel valve stem.

        19.     Plaintiff relied on Ford’s advertising, marketing, warranties, and representations

concerning safety, performance, durability, capability, reliability, and towing capacity when

purchasing his vehicle.

        20.     Plaintiff previously worked as an auto mechanic and as a certified automotive diesel

instructor. Plaintiff is now retired and often uses his vehicle to pull a fifth-wheel camper.

        21.     When Plaintiff test drove the vehicle at the dealership before purchasing, he noticed

that the tire pressure was low and inconsistent on some of the tires, as indicated by the TPMS. The

dealership assured Plaintiff that there were no issues with the tires. The dealership promptly

reinflated the tires to the recommended level.

        22.     Within one week of purchasing the vehicle, Plaintiff Collins noticed that the tire

pressure of the rear left exterior tire was low again. Plaintiff promptly reinflated the tires to the

recommended level, as indicated on the door post tire inflation chart.

        23.     Plaintiff continued to frequently notice low tire pressures on each of the aluminum

wheels at various times—on a daily or weekly basis—and promptly inflated the tires to the

recommended level. Plaintiff would use a compressor at his home and would sometimes need to

stop at a service station to reinflate the tires. The rear left exterior tire lost air pressure faster than

the others.

        24.     Plaintiff used soapy water in a spray bottle to detect the location of the air leaks.

Plaintiff determined that the leaks were coming from the valve stems on the four aluminum wheels.

No leaks were detected on the tires themselves.




                                                    5
   Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 6 of 35 PageID #: 6




        25.      Plaintiff brought the tire pressure issue to the attention of Fairway Ford during the

vehicle’s 5,000-mile service on February 11, 2019. Fairway Ford replaced the TPMS sensor and

valve stem of the rear left exterior tire under warranty.

        26.      Plaintiff continued to frequently notice low tire pressures on each of the aluminum

wheels at various times—often on a weekly basis—and promptly inflated the tires to the

recommended level. The front left tire started experiencing more rapid deflation like the rear left

exterior tire.

        27.      At approximately 5,666 miles, on March 6, 2019, Plaintiff contacted Clarion Ford

in Clarion, Pennsylvania about the tire pressure issue again. Clarion Ford replaced the TPMS

sensor and valve stem of the front left wheel under warranty.

        28.      Plaintiff continued to frequently notice low tire pressures on each of the aluminum

wheels on a daily basis and promptly inflated the tires to the recommended level. The tire pressure

would regularly drop by 35 PSI overnight. Plaintiff would often need to inflate the tires on each

of the aluminum wheels every morning.

        29.      At approximately 10,000 miles, on June 25, 2019, Plaintiff noticed that the front

left tire was flat, and the TPMS indicated that the tire pressure for the front left tire was 35 PSI.

Plaintiff reinflated the tires to the recommended levels and went to Clarion Ford. The service

manager at the dealership informed Plaintiff that there were no mechanics available to replace the

valve stem on the vehicle or to replace the tire with the spare. The service manager advised Plaintiff

to inquire with a third-party tire shop to fix the issue. Plaintiff also asked about a Ford repair kit to

fix the issue. The repair kit required grinding part of the aluminum wheel around the valve stem

and using an epoxy to separate the aluminum wheel and steel valve stem. An employee at Clarion

Ford stated that the dealership was not authorized to use the repair kit and that the only repair that




                                                   6
   Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 7 of 35 PageID #: 7




would be covered by the warranty would be another replacement of the valve stem. As an auto

mechanic since 1967, Plaintiff knew that grinding the aluminum wheel for the repair kit could

compromise the structural integrity of the wheel, and Plaintiff knew that replacing the steel valve

stem with another steel valve stem would continue to corrode the aluminum wheel.

         30.   Because Ford was unwilling or unable to effectively and permanently repair the

four aluminum wheels, Plaintiff took the vehicle to Chris’ Tire Services in Shippenville,

Pennsylvania on June 25, 2019. Chris’ Tire Services replaced the steel valve stems on the four

aluminum tires with rubber valve stems for a total of $25.44. Defendant did not cover the repair

under the vehicle’s warranty. As of the filing of this complaint, since the installation of the rubber

valve stems, the vehicle’s tires have not needed to be reinflated.

         31.   Plaintiff’s wheels continue to show damage and discoloration from corrosion where

the original steel valve stems met the aluminum wheels.

         32.   Defendant has stated that it would replace only one of Plaintiff’s corroded wheels

under warranty.

         33.   Plaintiff has expended time and money mitigating and repairing the defective tire

valve stems, wheels, TPMS, and tires of his vehicle, and the value of Plaintiff’s vehicle was

decreased as a direct and proximate result of the defective tire valve stems, wheels, TPMS, and

tires.

    B. Plaintiff Newman

         34.   Plaintiff Newman (“Plaintiff” for purposes of this section) purchased a new 2018

Ford F-350 XL from Smithtown Ford of Smithtown, New York in or around June 2018.

         35.   Plaintiff’s vehicle is a dual-rear-wheel variant such that it has two sets of two

wheels on either end of the rear axle. The front wheels and the exterior rear wheels are made of




                                                  7
   Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 8 of 35 PageID #: 8




aluminum; the interior rear wheels are made of steel. Each wheel was equipped with a steel valve

stem.

        36.      Plaintiff relied on Ford’s advertising, marketing, warranties, and representations

concerning safety, performance, durability, capability, reliability, and towing capacity when

purchasing his vehicle.

        37.      Plaintiff frequently noticed low tire pressures on each of the aluminum wheels at

various times—often on a weekly basis—and promptly inflated the tires to the recommended level.

        38.      At approximately 16,626 miles, on or around May 28, 2019, Plaintiff brought his

vehicle to Roadway Tire in Hauppauge, NY. Roadway Tire rebuilt the valve stem of the rear left

exterior tire at a cost of $45.

        39.      At approximately 20,594 miles, on or around July 3, 2019, Plaintiff brought his

vehicle to Dave Kunzler Tire in Jefferson Station, NY. Dave Kunzler Tire rebuilt the valve stem

of the rear left exterior tire at a cost of $58.90.

        40.      Plaintiff continued to frequently notice low tire pressures on each of the aluminum

wheels at various times—often on a weekly basis—and promptly inflated the tires to the

recommended level.

        41.      At approximately 20,738 miles, on or around July 15, 2019, Plaintiff brought his

vehicle to Roadway Tire. Roadway Tire replaced the TPMS sensor of the rear left exterior tire at

a cost of $90.

        42.      Plaintiff still continued to frequently notice low tire pressures on each of the

aluminum wheels at various times—often on a weekly basis—and promptly inflated the tires to

the recommended level.




                                                      8
    Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 9 of 35 PageID #: 9




         43.     Plaintiff was originally told the defect was not warrantied, but a year later, after

Plaintiff tweeted to Ford’s corporate office, the dealer from whom Mr. Newman purchased his

vehicle replaced all the tire valves free of charge.

         44.     Plaintiff’s wheels continue to show damage and discoloration from corrosion where

the original steel valve stems met the aluminum wheels.

         45.     Plaintiff has expended time and money mitigating and repairing the defective tire

valve stems, wheels, TPMS, and tires of his vehicle, and the value of Plaintiff’s vehicle was

decreased as a direct and proximate result of the defective tire valve stems, wheels, TPMS, and

tires.

                                    FACTUAL ALLEGATIONS

    A. The Class Vehicles

         46.     The Class Vehicles belong to Ford’s F-Series Super Duty series, a collection of

“workhorse” trucks targeted at those who use their vehicles for towing and hauling heavy loads.

         47.     In 2017 and 2018, Defendant sold over 1.8 million vehicles in the F-Series in the

United States.

         48.     2017 and 2018 Super Duty vehicles are available in numerous sizes and variants

with optional components and packages, including, without limitation: XL, XLT, Lariat, King

Ranch, and Platinum. They are also available in single-rear-wheel (“SRW”) and DRW variants.

Aluminum wheels are optional or required on all variants; steel wheels are only available on certain

XL and XLT variants. 2 Certain DRW variants may have both aluminum exterior wheels and steel

interior wheels on the rear axle.



2
 2017 Ford Super Duty Brochure,
https://www.ford.com/services/assets/Brochure?bodystyle=Truck&make=Ford&model=SuperD
uty&year=2017; 2018 Ford Super Duty Brochure,


                                                  9
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 10 of 35 PageID #: 10




        49.      2017 and 2018 Super Duty vehicles have a steel tire valve stem on each wheel. The

tire valve stem is a small cylindrical tube which protrudes from the wheel, allowing an air pump

to be attached to inflate the tire.

        50.      2017 and 2018 Super Duty vehicles’ tires must be filled with air to a precise air

pressure recommended by the manufacturer to ensure fuel economy, tire longevity, safe vehicle

handling, and the safety of the passengers and others. Low tire pressure is particularly harmful

when using a vehicle to haul or tow heavy loads, which the Super Duty vehicles are advertised as

being capable of doing. Ford’s owner’s manuals include numerous warnings and representations

concerning tire pressure, including, without limitation 3:

              a. “Under-inflation is the most common cause of tire failures and may result in severe
                 tire cracking, tread separation or blowout, with unexpected loss of vehicle control
                 and increased risk of injury. Under-inflation increases sidewall flexing and rolling
                 resistance, resulting in heat buildup and internal damage to the tire. It also may
                 result in unnecessary tire stress, irregular wear, loss of vehicle control and
                 accidents. A tire can lose up to half of its air pressure and not appear to be flat!”

              b. “The Ford recommended tire inflation pressures can be found on the Tire Label,
                 which is located on the B-pillar or the edge of the driver’s door. This information
                 can also be found on the Safety Compliance Certification Label (affixed to either
                 the door hinge pillar, door-latch post, or the door edge that meets the door last post;
                 next to the driver’s seating position).”

              c. “Ford strongly recommends maintaining these tire pressures at all times. Failure to
                 follow the tire pressure recommendations can cause uneven treadwear patterns,
                 reduced fuel economy, and adversely affect the way your vehicle handles.”

              d. “If you do not maintain the inflation pressure at the levels specified by Ford, your
                 vehicle may experience a condition known as shimmy. Shimmy is a severe
                 vibration and oscillation in the steering wheel after the vehicle travels over a bump
                 or dip in the road that does not dampen out by itself. Shimmy may result from




https://www.ford.com/services/assets/Brochure?bodystyle=Truck&make=Ford&model=SuperD
uty&year=2018.
3
  2018 Ford F-350 Owner’s Manual 390,
http://www.fordservicecontent.com/Ford_Content/Catalog/owner_information/2018-Ford-Super-
Duty-Owners-Manual-version-2_om_EN-US_01_2018.pdf.


                                                   10
    Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 11 of 35 PageID #: 11




                 significant under-inflation of the tires, improper tires (load range, size, or type), or
                 vehicle modifications such as lift-kits.”

        51.      A TPMS is mandated in all light motor vehicles in the United States. Ford equips

all Super Duty vehicles with a TPMS that can alert the driver when the tires are not inflated to the

proper pressure.

        52.      Ford emphasizes the safety, performance, durability, capability, reliability, and

towing capacity of the Super Duty series in its marketing and advertising, especially the advantages

of using steel and aluminum components. Ford makes the following representations about the

Super Duty series, without limitation4:

              a. “We set the standard in truck capability. Now we’ve raised it even higher. This
                 tough-as-nails workhorse is loaded with material innovation and advanced
                 technology. Rust can’t touch its all-new high-strength, military-grade, aluminum
                 alloy body and cargo box. Its all-new, fully boxed, high-strength steel ladder frame
                 is the strongest Super Duty pickup frame. Ever. Together, they form the foundation
                 for the toughest, smartest, most capable Super Duty ever.”

              b. “It’s astounding what an F-Series Super Duty will haul over its lifetime. Cinder
                 block. Stumps. Pipe. Tools. Machinery. Landscaping material. Generators. 5th-
                 wheel/gooseneck trailers. So we’ve made the cargo box of the all-new 2017 Super
                 Duty even more capable. It’s the first and only one in its class1 made from high-
                 strength, military-grade, aluminum alloys. To handle the increased loading
                 requirements and enhanced capability of a Super Duty workload, we re-engineered
                 the cargo box and upgraded its panel thickness. It does not rust. It’s more dent- and
                 ding-resistant.”

              c. “Super Duty demands a foundation built for extremes. This all-new, fully boxed
                 ladder frame – made of 95% high-strength steel – is engineered to be up to the task.
                 With 6 times more high-strength steel than the previous generation, it’s up to 24
                 times stiffer – helping to produce the best ride and steering of any Super Duty ever.
                 That’s just the kind of stability you need when you’re towing a best-in-class 32,500
                 lbs. of heavy-duty machinery behind you.”

              d. “Towing numbers lead the class across the board. Best-in-class max. towing: Super
                 Duty F-450 at a whopping 32,500 lbs. Best-in-class max. 5th-wheel towing: F-350
                 DRW at 27,500 lbs. And best-in-class conventional towing: F-350 DRW at 21,000

4
 2017 Ford Super Duty Brochure,
https://www.ford.com/services/assets/Brochure?bodystyle=Truck&make=Ford&model=SuperD
uty&year=2017.


                                                   11
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 12 of 35 PageID #: 12




                lbs. If you need to tow more than any other truck in the class, you’ll be in a Super
                Duty. It’s optimized for heavy hauling. So you can pull the most weight –
                confidently.”

             e. “To help you handle it all, the 2017 F-Series Super Duty is our smartest and most
                capable towing machine. Ever. Providing you with an unprecedented level of
                towing confidence with even the largest loads.”

             f. “Before the first truck rolls off the line, we’ll have logged over 12 million
                cumulative miles of testing – more than any of its predecessors. Trust us when we
                say: The 2017 Super Duty is Built Ford Tough. In every way that matters.”

       53.      Plaintiffs and the proposed Class members relied on Defendant’s representations

when choosing to purchase the Class Vehicles.

   B. The Defect

       54.      When an anode and a cathode come into contact with each other and an electrolytic

solution (such as rain water, salt water, snow, or mud), galvanic corrosion occurs.

       55.      In the presence of an electrolytic solution, stainless steel is a cathode, aluminum is

an anode, and galvanic corrosion causes the aluminum to corrode.

       56.      That aluminum and steel present a galvanic corrosion risk is well-known and

accepted in the scientific community and vehicle manufacturing industry.

       57.      The tire valve stems of the Class Vehicles are made of stainless steel while the

wheels of the Class Vehicles are made of aluminum. The contact between the aluminum valve

stem and the steel wheel, in the presence of an electrolytic solution, causes galvanic corrosion at

the point of contact. This corrosion deteriorates the aluminum around the valve stem, creating a

weak point where air can leak out of the tire continuously. The rate of air pressure loss may vary

depending on the extent of the corrosion.

       58.      Low tire pressure caused by the Defect can result in:

             a. Overheating of the tires, resulting in a blowout;

             b. Vehicle shimmying;



                                                 12
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 13 of 35 PageID #: 13




             c. Increased tire wear, requiring that tires be replaced more frequently;

             d. Decreased fuel efficiency; and

             e. Hindered vehicle handling.

       59.      The Defect therefore creates safety concerns for drivers, passengers, and others.

Low tire pressure is particularly dangerous when using the Class Vehicles to haul or tow heavy

loads, which the Class Vehicles are advertised as being capable of doing.

       60.      The Defect requires drivers to visit dealerships and mechanics more frequently to

repair or replace their tires, wheels, and valve stems.

       61.      The Defect causes drivers to check and monitor their vehicles’ tire pressure more

frequently and to fill their tires with air more frequently.

       62.      The constant air pressure loss causes the TPMS to constantly signal that air pressure

is low, thereby preventing the TPMS from signaling when a rapid loss in air pressure has occurred

due to some other occurrence, such as a tire puncture. This creates a greater safety hazard for the

driver, passengers, and others. The Defect therefore renders the TPMS ineffective, and Defendant

has failed to equip the Class Vehicles with a functional TPMS.

       63.      The Defect also results in unsightly, discolored corrosion on the wheels.

       64.      A reasonable consumer must be upset over the cost of repairing or replacing the

components affected by the Defect replacing valve stems and nuts, particularly because there is no

replacement interval noted for TPMS units or wheels in the owner’s manual.

       65.      Reasonable consumers expect that a vehicle – and its safety features – will last at

least this long. The typical car on the road in the United States is 11.5 years old. The number of

vehicles that are 16 to 24 years old is 44 million. The number of vehicles on the road that are at

least 25 years old is about 14 million.




                                                  13
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 14 of 35 PageID #: 14




       66.      Plaintiffs and the proposed Class members would not have purchased the Class

Vehicles if they knew of the Defect, or they would have only paid substantially less.

   C. Consumer Complaints

       67.      Owners of the Class Vehicles have reported the Defect to Ford, NHTSA, and other

forums.

       68.      The following are representative of complaints on the NHTSA website:

             a. 2017 F-350: Tires not holding air pressure. Seeing this on the pass side front
                wheel/tire and the outer pass wheel/tire of the dually. Research indicates this could
                be due to corrosion caused by the valve stem and the aluminum wheel. This is a
                hazard particularly due to the fact this vehicle is built for heavy duty towing and
                tires must maintain proper air pressure. Tires are losing approx. 10PSI weekly. Ford
                should recall these vehicles and replace the valve stem assembly to prevent tire
                pressure loss. Numerous complaints can be found by researching Internet sources.
                The vehicle only has 13,000 miles on it.

             b. 2017 F-350: At 10,000 miles the tire pressor sensor valves began leaking while the
                truck was stationary or driving causing low tire pressure. I have had the truck in to
                replace them 11 times and the issue still persists. Ford responded saying the
                problem was a dealer issue not theirs.

             c. 2017 F-350: Valve stem leakage problem. Corrosion between valve stem and wheel
                due to dissimilar metal of wheel and stem. Causes sudden loss of pressure in tires.

             d. 2017 F-350: Right outside dual rim will not hold air. Took Vehicle to Sakelaris
                Ford in Camdenton MO. First visit they replaced valve stem with a new one. A
                week later the wheel was still leaking. Took vehicle back and they said they could
                not find anything wrong. Wheel continued to leak. Service manager failed to initiate
                a claim with Ford and has since quit the dealer. Now the dealer’s general manager
                refused to submit a warranty claim for the problem. The slow leak is well
                documented on various Ford forums on the Internet. Most have the same result; the
                dealers do not want to handle the situation. 2017 is the first model year that TPMS
                sensors were used on F350 Fords. There is a corrosion problem around the rim
                opening which leads to the low leak. I have checked the tire pressure both stationary
                and while driving using the TPMS.

             e. 2017 F-350: The tire valve stem leaks. I have replaced 8 valve stems, and I have
                owned my truck approximately 1 year. In some instances the leak rate was very
                significant, requiring frequent stops to reinflate the tires. Ford has not addressed the
                problem--the company simply replaces the valve stems and leaks resume within 2-
                3 months. This was a major safety issue recently when we were towing a large load
                in the mountains of Colorado. Ford has refused to acknowledge the problem and



                                                   14
Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 15 of 35 PageID #: 15




          has refused to correct the root cause. The valve stems leak under all conditions--
          while driving, while towing a load, while parked.

       f. 2017 F-350: Sudden loss of tire pressure due to leaking TPMS valve stems. This is
          the sixth similar failure since the vehicle was new in 3/2017. The five previous
          replacements resulted in warranty replacement of the TPMS/ Valve stem unit.
          There is a sudden loss of 20 to 30 pounds of tire pressure, followed by loss off 20
          pounds per day. This has occurred both while driving, and while parked.

       g. 2017 F-350: My F-350 DRW has developed leaks between the OEM aluminum
          wheels and steel valve stems at only 12,435 miles. Took to my local dealer and
          found I am not the only person with this issue. Because of the contact between the
          dissimilar metals, the wheels have begun to corrode at a high pace causing pitting
          around the valve stem. If it wasn’t for my TPMS, I would have not known of the
          leak all while towing my 18,000 lbs. 5th wheel RV. Ford has agreed to replace all
          the wheels, however, I believe others should be informed to preclude any accidents.
          A check of the super Duty form has indicated there are many owners across the US
          that have this issue. Thanks Jeff.

       h. 2017 F-350: This is a problem in dual rear wheel trucks the high pressure valve
          stems are failing causing rapid air loss to front and rear outer wheels (aluminum
          rims) This will cause tire failure resulting in crash or rollover this has happened in
          motion and stationary.

       i. 2017 F-350: Truck shaking, was told tire pressure was not being maintained. All
          valve stems leaking since day I bought it. It took Ford 6 months to replace the valve
          stems correctly. After this truck still shakes on rough road, if hit anything real ruff
          truck violent shake have to stop to get it to stop (sic). Now since tire pressure can
          be maintained since valve steams fixed. They tell me front tires need to replaced
          from not maintaining tire pressures. That is why truck shakes. The truck has
          shakenough since the first month I owned it March 2018, this has caused the front
          tires to were on both outside edges (sic). The truck shakes so bad, I have ran off 7
          times, ran two other cars off road, and pulled over for suspected DUI told officer
          what happened and if I didn’t get it fixed, he write me ticket defective equipment
          and deem vehicle unsafe to operate (sic). Always in motion, any speed, any ruff
          road even going across briggs anything that is not perfect smooth road (sic.)

       j. 2018 F-350: Aluminum wheel valve stem leaking-tire loosing approximately 10
          PSI per day. TPMS alarm notified me of a problem on highway when pressure
          reached 50 PSIG (Spec=65) but identified the wrong tire because the sensors are
          incorrectly mapped. Apparently this is a common failure on the 2017 and newer
          Ford F350 DRW trucks as indicated her and in other online forums:
          https://www.ford-trucks.com/forums/1495539-2017-dwr-recurring-valve-stem-
          leaks.html. Based on this I am expecting leaks in the other three aluminum wheels
          soon. The inner steel wheels apparently do not get the same problem. The frequency
          of the problem detracts from the effectiveness of TPMS because it is always in
          alarm.



                                            15
    Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 16 of 35 PageID #: 16




               k. 2018 F-350: Recurring valve stem leaks causing low air pressure while vehicle
                  stationary or moving. Ford does not have a fix.

         69.      The following are representative of complaints on other Internet forums 5:

               a. I just got off the phone with ford, they are replacing only one wheel!, doing nothing
                  about my defrost not working all last winter and they said the other rim looked like
                  it had spots on in. (it was raining) and they think I put some sort of acid or chemical
                  on it so they are not going to replace it. So now I’m stuck with onE wheel with clear
                  peeling off and a bad valve stem….

               b. Hey everyone. 2017 F-350 DRW 4X4. 1 week ago the dealer replaced a leaking
                  rim on my truck under warranty. Told me there was a known problem and they had
                  another 17 DRW in the shop waiting to replace all 6 under warranty due to the hole
                  in the rim of the valve stem/ TPMS was oversized. Got home tonight and noticed
                  the same tire was low on pressure via the alert on the dash, bubble soap test, same
                  area leaking at the valve stem. I sprayed the outer rear rim and saw a very small
                  leak bubbling from the valve stem. I’ll call dealer tomorrow, see what they say?

               c. It appears you are driving the 450 which has different rims and no TPMS. My
                  understanding is that the leak occurs when the TPMS module attaches inside the
                  rim to the valve stem…and the steel valve stem touches the alumninum rim in such
                  a way that corrosion is formed and creates the leak. One of my rear tires was leaking
                  20 psi every day. I had my local tire shop fix it. They stated the corusion was the
                  issue and they were able to clean the corrosion…apply sealant…and it no longer
                  leaks. That was a couple of months ago. So it is interetesing that the Ford dealer
                  replaced the valve stems and TPMS unit on my other two leaking rims. We’ll see
                  if it holds. So far so good. Previsou generation dually trucks did not use TPMS and
                  had a different valve stem design, despite using the exact same rim. They did not
                  have issues. Like I said, the inner wheels are made of steel and do not have the
                  problem.

               d. I just got my truck from the dealer today, my tires leak, and my wheels have
                  blistering clear coat…dealer says for will only replace one rim as they cost 1,400
                  each. My truck has been a nightmare and my dealer in barkhamsted, has been
                  terrible…once they took my money on the sale, I’ve been getting the run around
                  and the service manager theres like to gie people attidue.

               e. Hi guys, I’ve been happily racking up a fair number of miles on my 2017 DRW,
                  and am almost completely out of patience with a recurring valve stem leak issue.
                  Thus far, I’ve had at least 9 leaking valve stems replaced; most recently this past
                  Thursday. All leaking valve stems have been Ford parts, and all have been front or
                  outside rear tires. Thursday’s replacements were for one front and one outer



5
    https://www.ford-trucks.com/forums/1495539-2017-drw-recurring-valve-stem-leaks.html


                                                    16
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 17 of 35 PageID #: 17




                rear.Front seems to be holding up, but with only 800 miles since replacement, the
                rear is losing 3-5 PSI a night. Anyone have a similar experience? Thanks, Chris.

   D. Defendant’s Knowledge of the Defect

       70.      Plaintiff Collins’ vehicle had low air pressure when he purchased it new from a

Ford dealership—the tires had to be refilled before he drove it off the lot. The dealership assured

Plaintiff Collins that there were no issues with the tires. Plaintiff first brought the Defect to the

dealership’s attention at the vehicle’s 5,000-mile service, at which the Ford dealership replaced

the vehicle’s TPMS sensors and valve stems. Plaintiff continued experiencing problems and

brought the vehicle to the Ford dealership twice more, resulting in more replacements of TPMS

sensors and valve stems.

       71.      Plaintiff Newman first brought the Defect to the Ford dealership’s attention, at

which time the Ford dealership stated that any repair would not be covered under warranty.

Plaintiff continued experiencing problems and brought the vehicle to third-party mechanics three

more times, resulting in replacements of TPMS sensors and valve stems.

       72.      Consumer complaints tell similar stories—the Defect manifests quickly, with some

owners bringing their vehicles to the dealership with fewer than 10,000 miles on the odometer.

       73.      Consumer complaints reveal that Defendant was aware of the Defect and that the

valve stems were on national backorder:

             a. “The service manager at my dealer said that the valve stems are on national
                backorder, and that it will be at least 2 weeks before he gets more in. The part
                number has also changed. I’m not expecting too much from the new ones - I have
                one new stem, and it’s the one leaking.”

             b. “[T]he dealer said there have been notices sent out to the dealers about this issue,
                but nothing to the owners yet.”

             c. “Ford is aware this is a problem for 2017 F-350 duallys.”

             d. “So I went to the dealer today. Explained my issue’s. Was told there was a
                warrantee notice for this problem.”



                                                 17
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 18 of 35 PageID #: 18




       74.      Defendant emphasizes the extensive pre-sale testing done on its vehicles in its

marketing materials. Defendant’s 2017 Super Duty brochure boasts: “Before the first truck rolls

off the line, we’ll have logged over 12 million cumulative miles of testing – more than any of its

predecessors. Trust us when we say: The 2017 Super Duty is Built Ford Tough. In every way that

matters.”

       75.      Defendant had access to early consumer complaints made exclusively to Ford, high

levels of repair orders and warranty reimbursements, testing conducted in response to complaints,

replacement part sales date, and aggregate data from Ford dealers.

       76.      Defendant monitors complaints made to NHTSA which shows complaints of the

Defect starting as early as January 2018.

       77.      The frequency and extent of Defendant’s knowledge of the Defect show that

Defendant knew:

             a. The Class Vehicles’ tire valve stems and wheels are defective and prone to leaking;

             b. The Defect is caused by galvanic corrosion; and

             c. The Defect cannot be remedied by replacing the valve stems, wheels, TPMS.

       78.      In the vast majority of cases, including Plaintiffs’, despite Defendant’s knowledge

of the Defect and its root cause, Defendant continued its unfair and deceptive trade practices by

providing ineffective repairs.

       79.      Defendant was also on notice of the safety issues because there have been at least

three prior NHTSA investigations or sanctioned recalls relating to defective valve stems or nuts.

Indeed, a NHTSA report has found that “[t]ire problems are inherently hazardous to vehicle safety.




                                                 18
    Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 19 of 35 PageID #: 19




When these problems emerge in the pre-crash phase, the time window for attempting a crash

avoidance maneuver is normally very small.” 6

     E. The Class Vehicles’ Warranties

        80.   All Class Vehicles come with a New Vehicle Limited Warranty (the “Warranty”)

which provides 3-year/36,000-mile coverage for certain repairs. The Warranty provides, in part

(emphasis added):

              Your NEW VEHICLE LIMITED WARRANTY gives you specific
              legal rights. You may have other rights that vary from state to state.
              Under your New Vehicle Limited Warranty if: your Ford vehicle is
              properly operated and maintained, and was taken to a Ford
              dealership for a warranted repair during the warranty period, then
              authorized Ford Motor Company dealers will, without charge,
              repair, replace, or adjust all parts on your vehicle that malfunction
              or fail during normal use during the applicable coverage period due
              to a manufacturing defect in factory-supplied materials or factory
              workmanship.

                                                ...

              This exclusive remedy shall not be deemed to have failed its
              essential purpose so long as Ford, through its authorized dealers, is
              willing and able to repair, replace, or adjust defective parts in the
              prescribed manner.

                                                ...

              Nothing in this warranty should be construed as requiring defective
              parts to be replaced with parts of a different type or design than the
              original, so long as the vehicle functions properly with the
              replacement part. Moreover, Ford and its authorized dealers are
              entitled to a reasonable time and a reasonable number of attempts
              within which to diagnose and repair any defect covered by this
              warranty.

                                                ...




6
 NHTSA, Tire-Related Factors in the Pre-Crash Phase 15 (Apr. 2012),
https://crashstats.nhtsa.dot.gov/Api/Public/ViewPublication/811617.


                                                19
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 20 of 35 PageID #: 20




                The New Vehicle Limited Warranty does not cover normal wear or
                worn out tires. Tires will not be replaced (unless required by a
                warranty repair) for wear or damage including:

                   •   tire damage from road hazard such as cuts, snags, bruises,
                       bulges, puncture, and impact breaks

                   •   tire damage due to under or over inflation, tire chain use,
                       racing, spinning (as when stuck in snow or mud), improper
                       mounting or dismounting, or tire repair

          81.   Defendant has used an unreasonable amount of time and an unreasonable number

of attempts to repair Plaintiffs’ vehicles. When Defendant has replaced parts on Plaintiffs’

vehicles, they did not function properly. None of Defendant’s repairs remedied the Defect which

was due to a manufacturing defect in the factory-supplied tire valve stems, wheels, TPMS, and

tires.

          82.   The Defect directly results in tire wear beyond the amount of wear that could be

expected from the normal use of the Class Vehicles. The wear of Plaintiffs’ tires and the proposed

Class members’ tires as a result of the Defect is therefore covered by the Warranty.

          83.   Plaintiffs and the proposed Class members have reported multiple attempts by Ford

dealerships to repair or replace the tire valve stem or wheels only to continue experiencing the

Defect.

          84.   Ford has not recalled the Class Vehicles, has not provided dealerships with an

effective remedy, has not allowed dealerships to use any other effective remedy, and has not

acknowledged the Defect.

          85.   Because Defendant was unwilling and/or unable to remedy the Defect, the

Warranty has failed of its essential purpose and Defendant was obligated under the Warranty to

repair the Defect using alternative parts or designs.




                                                 20
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 21 of 35 PageID #: 21




       86.     The Warranty’s time limit and exclusion of tire replacement and consequential

damages are substantively and procedurally unconscionable because Defendant knowingly

concealed the Defect and mandates an exclusive remedy that will not fix the Defect.

                                     CLASS ALLEGATIONS

       87.     Plaintiffs, individually and on behalf of all others, bring this class action pursuant

to Fed. R. Civ. P. 23.

       88.     The proposed Class is defined as follows:

               All persons in the United States who purchased and/or leased a 2017
               or 2018 Ford F-350 equipped with aluminum wheels (the “National
               Class”).

                                               ***

               All persons in New York who purchased and/or leased a 2017 or
               2018 Ford F-350 equipped with aluminum wheels (the “New York
               Class”).

                                               ***

               All persons in Pennsylvania who purchased and/or leased a 2017 or
               2018 Ford F-350 equipped with aluminum wheels (the
               “Pennsylvania Class”).

       89.     The Class excludes the following: Defendant, its affiliates, and its current and

former employees, officers and directors, and the Judge assigned to this case.

       90.     Plaintiffs reserve the right to modify, change, or expand the definitions of the

proposed Class based upon discovery and further investigation.

       91.     Numerosity: The proposed Class is so numerous that joinder of all members is

impracticable. There are hundreds of thousands of proposed Class members, evidenced by

Defendant’s sale of 1.8 million Super Duty vehicles. The proposed Class is ascertainable by

records in Defendant’s possession.




                                                21
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 22 of 35 PageID #: 22




       92.       Commonality: Questions of law or fact common to the class include, without

limitation:

              a. Whether the Class Vehicles are defective;

              b. The scientific nature, causes, and results of the Defect;

              c. Whether Defendant knew or should have known of the Defect;

              d. Whether Defendant failed to disclose the Defect;

              e. Whether Defendant concealed the Defect;

              f. Whether a reasonable consumer would consider the Defect to be material;

              g. Whether Defendant engaged in unfair or deceptive trade practices;

              h. Whether Defendant breached the Warranty;

              i. Whether Defendant engaged in fraud; and

              j. Whether Defendant was unjustly enriched.

       93.       Typicality: The claims or defenses of Plaintiffs are typical of the claims or defenses

of the proposed Class members. Plaintiffs purchased a new Class Vehicle and experienced the

Defect within a short period time. Plaintiffs took their vehicles to Ford dealerships which were

unable or unwilling to fix the Defect. Plaintiffs ultimately hired third-party mechanics to repair the

Defect. Plaintiffs suffered economic damages in the form of out-of-pocket costs and diminution in

value of the vehicle. Proposed Class members were injured and suffered damages in substantially

the same manner as Plaintiffs, proposed Class members have the same claims against Defendant

relating to the same course of conduct and the same Defect, and the proposed Class members are

entitled to relief under the same legal theories asserted by Plaintiffs.

       94.       Adequacy: Plaintiffs will fairly and adequately protect the interests of the proposed

Class and has no interests antagonistic to those of the proposed Class. Plaintiffs have retained




                                                   22
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 23 of 35 PageID #: 23




counsel experienced in the prosecution of complex class actions including, but not limited to,

breaches of warranties, product liability, product design defects, and state consumer fraud statutes.

       95.     Predominance: Questions of law or fact common to proposed Class members

predominate over any questions affecting only individual members. Common questions such as

the extent, nature, causes, and results of the Defect, Defendant’s knowledge and concealment of

the Defect, and Defendant’s liability predominate over individual questions such as measurement

of economic damages.

       96.     Superiority: A class action is superior to other available methods for the fair and

efficient adjudication of this case because individual joinder of all members of the proposed Class

is impracticable and the amount at issue for each proposed Class member would not justify the

cost of litigating individual claims. Should individual proposed Class members be required to bring

separate actions, this Court would be confronted with a multiplicity of lawsuits burdening the court

system while also creating the risk of inconsistent rulings and contradictory judgments. In contrast

to proceeding on a case-by-case basis, in which inconsistent results will magnify the delay and

expense to all parties and the court system, this class action presents far fewer management

difficulties while providing unitary adjudication, economies of scale and comprehensive

supervision by a single court.

       97.     Manageability: Plaintiffs are unaware of any difficulties that are likely to be

encountered in the management of this action that would preclude its maintenance as a class action.

       98.     Accordingly, this class action may be maintained pursuant to Fed. R. Civ. P.

23(b)(3).




                                                 23
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 24 of 35 PageID #: 24




       99.      Defendant has acted, and refused to act, on grounds generally applicable to the

proposed Class, thereby making appropriate final equitable relief with respect to the proposed

Class as a whole.

       100.    Accordingly, this class action may be maintained pursuant to Fed. R. Civ. P.

23(b)(2).

                                 STATUTES OF LIMITATIONS

       101.    Plaintiffs hereby incorporate by reference each of the preceding allegations as

though fully set forth herein.

       102.    Defendant is estopped from relying upon any statutes of limitations by reason of

their fraudulent misrepresentation, suppression and concealment of material facts, and any

applicable statutes of limitations are tolled by such conduct.

       103.    Defendant did not inform Plaintiffs or proposed Class members about the Defect

inherent in the Class Vehicles even though Defendant knew about the Defect at the time of

purchase.

       104.    When Plaintiffs and the proposed Class members experienced the Defect or sought

repairs related to the Defect, Defendant concealed the true nature of the Defect and through words

and actions misrepresented that repair or replacement of original parts would remedy the Defect.

       105.    As a result of Defendant’s omissions and misrepresentations, Plaintiffs and the

proposed Class members did not know about the Defect inherent in the Class Vehicles.




                                                 24
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 25 of 35 PageID #: 25




                                       CAUSES OF ACTION

                                            COUNT 1

                        Unfair and Deceptive Trade Practices in Violation of
                                  N.Y. Gen. Bus. Law § 349, et seq.
                      (on behalf of Plaintiff Newman and the New York Class)

        106.    Plaintiff Newman (“Plaintiff” for purposes of this Count) hereby incorporate by

reference the allegations contained in all preceding paragraphs of this Complaint as though set

forth fully herein.

        107.    Defendant’s practices, acts, policies, and course of conduct, including its

omissions, as described above, were intended to induce, and did induce, Plaintiff and New York

Class members to purchase the above-mentioned Class Vehicles with the Defect.

        108.    Defendant sold and/or leased the Class Vehicles knowingly concealing that they

contained the Defect alleged herein.

        109.    Defendant’s acts are and were deceptive acts or practices which are and/or were,

likely to mislead a reasonable consumer purchasing the Class Vehicles. Ford’s aforementioned

deceptive acts and practices are material, in part, because they concern an essential facet of the

Class Vehicles’ functionality and safety. The sale and distribution of the Class Vehicles in New

York was a consumer-oriented act and thereby falls under the New York deceptive acts and

practices statute, N.Y. Gen. Bus. Law § 349, et seq.

        110.    Defendant’s practices, acts, policies and course of conduct violated N.Y. Gen. Bus.

Law § 349, et seq.

        111.    At the time of sale, Defendant knowingly misrepresented and intentionally omitted

and concealed material information regarding the Class Vehicles by failing to disclose to Plaintiff




                                                25
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 26 of 35 PageID #: 26




and New York Class members the known corrosion Defect in the steel alloy TPMS valve stems

and aluminum wheels and the known risks associated therewith.

       112.    Thereafter, Defendant failed to disclose the Defect to Plaintiff and New York Class

members either through warnings or recall notices and/or actively concealed from them the fact

that the Class Vehicles’ TPMS valve stems were defective, despite the fact that the company knew

of the Defect at least since the time of manufacturing, when it created the valve stems and wheels

out of dissimilar metal alloys that corrode and at least at the point where NHTSA began to record

complaints about the Defect.

       113.    Defendant forced Plaintiff and New York Class members to expend sums of money

at its dealerships and/or third-party mechanics to repair and/or replace the defective valve stems

and/or wheels and deflated tires on the Class Vehicles, despite the fact that Defendant had prior

knowledge of the Defect at the time of purchase.

       114.    Defendant also engaged in materially misleading deceptive acts and practices by

advertising and selling a limited warranty while knowing that significant portions of the damages

resulting from the known, but concealed, Defect would not be revealed to the consumer until after

coverage expired thereunder.

       115.    Additionally, Defendant, in administering the limited warranty, engaged in

materially misleading deceptive acts and practices by replacing steel alloy valve stems and and/or

aluminum wheels with the same materials that are subject to galvanic corrosion.

       116.    Furthermore, Defendant engaged in materially misleading and deceptive acts by

continuing to sell the Class Vehicles to the consuming public and to represent that these vehicles

were in good working order, merchantable, and not defective, despite Defendant’s knowledge that




                                               26
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 27 of 35 PageID #: 27




the vehicles would not perform as intended, represented, and warranted and that the above

described Defect would cause purchasers to incur significant out-of-pocket costs and expenses.

       117.     The aforementioned conduct is and was deceptive and false and constitutes an

unconscionable, unfair, and deceptive act or practice in that Defendant has, through knowing,

intentional, and material omissions, concealed the Defect.

       118.     By making these misrepresentations of fact and/or material omissions to

prospective customers while knowing such representations to be false, Defendant has

misrepresented and/or knowingly and intentionally concealed material facts and breached its duty

not to do so.

       119.     Members of the public were deceived by Defendant’s failure to disclose and could

not discover the Defect themselves before suffering their injuries.

       120.     As a direct and proximate result of these unconscionable, unfair, and deceptive acts

or practices Plaintiff and New York Class members have been damaged as alleged herein and are

entitled to recover actual damages to the extent permitted by law, including in inflated price injury,

repair and replacement costs, and/or statutory damages, in an amount to be proven at trial.

       121.     Plaintiff and New York Class members seek restitution of the substantial sums of

money they expended to replace their valve stems and/or wheels as a result of the Defect, which

Defendant knew about prior to the sale of the Class Vehicles.

       122.     Plaintiff and New York Class members also seek appropriate equitable relief,

including an order requiring Ford to adequately disclose and remediate the Defect and an order

enjoining Ford from incorporating the Defect into its vehicles in the future.




                                                 27
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 28 of 35 PageID #: 28




                                            COUNT 2

   Violations of the Pennsylvania Unfair Trade Practices and Consumer Protection Law
                                     73 P.S. § 201-1, et seq.
                  (on behalf of Plaintiff Collins and the Pennsylvania Class)

       123.    Plaintiff Collins (“Plaintiff” for purposes of this Count) hereby incorporates by

reference all preceding paragraphs as though fully set forth herein.

       124.    The UTPCPL, 73 P.S. § 201-3, prohibits “[u]nfair methods of competition and

unfair or deceptive acts or practices in the conduct of any trade or commerce as defined by

subclauses (i) through (xxi) of clause (4) of section 2,” including:

           a. “Representing that goods or services have sponsorship, approval, characteristics,
              ingredients, uses, benefits or quantities that they do not have or that a person has a
              sponsorship, approval, status, affiliation or connection that he does not have;”

           b. “Representing that goods are original or new if they are deteriorated, altered,
              reconditioned, reclaimed, used or secondhand;”

           c. “Representing that goods or services are of a particular standard, quality or grade,
              or that goods are of a particular style or model, if they are of another;”

           d. “Advertising goods or services with intent not to sell them as advertised;”

           e. “Advertising goods or services with intent not to supply reasonably expectable
              public demand, unless the advertisement discloses a limitation of quantity;”

           f. “Failing to comply with the terms of any written guarantee or warranty given to the
              buyer at, prior to or after a contract for the purchase of goods or services is made;”

           g. “Making repairs, improvements or replacements on tangible, real or personal
              property, of a nature or quality inferior to or below the standard of that agreed to in
              writing;” or

           h. “Engaging in any other fraudulent or deceptive conduct which creates a likelihood
              of confusion or of misunderstanding.”

       125.    Plaintiff, Pennsylvania Class members, and Defendant are each a “person” within

the meaning of 73 P.S. § 201-2(2).

       126.    Defendant’s “advertising, offering for sale, sale or distribution” of the Class

Vehicles is “trade” and “commerce” within the meaning of 73 P.S. § 201-2(3).


                                                 28
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 29 of 35 PageID #: 29




       127.    Defendant represented to Plaintiff and Pennsylvania Class members that the Class

Vehicles were safe, high-quality, durable, reliable, merchantable, and in good repair.

       128.    The Defect caused the Class Vehicles to fail to conform to the safety, performance,

durability, capability, reliability, and towing capacity that Defendant represented and were

therefore of a substantially lesser quality and value than Defendant represented.

       129.    Defendant knew or should have known that the Class Vehicles could not conform

to their representations because of the Defect.

       130.    Defendant was under a duty to Plaintiff and Pennsylvania Class members to

disclose the Defect because:

           a. Defendant was in a superior position to know about the existence, nature, cause,
              and results of the Defect;

           b. Plaintiff and Pennsylvania Class members could not reasonably have been expected
              to learn or discover the Defect;

           c. Defendant knew that Plaintiff and Pennsylvania Class members could not
              reasonably have been expected to learn or discover the Defect; and

           d. Defendant actively concealed the Defect and continually repairing or replacing tire
              valve stems, wheels, and TPMS sensors with knowledge that the Defect would not
              be remedied.

       131.    The Defect and the facts concealed or not disclosed by Defendant are material

because a reasonable consumer would have considered them to be important in deciding whether

to purchase the Class Vehicles or pay a lower price.

       132.    Defendant concealed or did not disclose the Defect in order to induce Plaintiff and

Pennsylvania Class members to purchase the Class Vehicles at a substantially higher price than

what they would have paid.

       133.    Plaintiff and Pennsylvania Class members reasonably and justifiably relied on

Defendant’s representations and advertisements when purchasing the Class Vehicles.




                                                  29
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 30 of 35 PageID #: 30




         134.   Defendant engaged in deceptive trade practices by representing and advertising that

the Class Vehicles were safe, high-quality, durable, reliable, merchantable, and in good repair

when they were defective and by knowingly and intentionally concealing from Plaintiff and

Pennsylvania Class members that the Class Vehicles are defective when it had a duty to disclose

the Defect.

         135.   Defendant’s deceptive trade practices occurred repeatedly in Defendants’ course of

business in Pennsylvania, Delaware, and throughout the United States.

         136.   Plaintiff and Pennsylvania Class members would not have purchased the Class

Vehicles if they knew of the Defect, or they would have only paid substantially less.

         137.   As a direct and proximate result of Defendant’s conduct, Plaintiff and Pennsylvania

Class members have been injured and sustained damages.

                                            COUNT 3

                                Breach of Express Warranty
                                        U.C.C. § 2-313
       (on behalf of the New York Class, the Pennsylvania Class, and the National Class)

         138.   Plaintiffs hereby incorporate by reference all preceding paragraphs as though fully

set forth herein.

         139.   “Any affirmation of fact or promise made by the seller to the buyer which relates

to the goods and becomes part of the basis of the bargain creates an express warranty that the goods

shall conform to the affirmation or promise.” U.C.C. § 2-313(a)(1).

         140.   Defendant’s Warranty is an express warranty within the meaning of U.C.C. § 2-

313.

         141.   The Defect constitutes a malfunction or failure of the valve stem, wheel, TPMS,

and/or tire of the Class Vehicles during normal use.




                                                30
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 31 of 35 PageID #: 31




        142.    The Warranty covers the Defect and any damage proximately caused by the Defect,

including effective and permanent repair or replacement of the tire valve stem, wheel, TPMS

sensor, and tire.

        143.    Plaintiffs and the proposed Class members reasonably and justifiably relied on

Defendant’s Warranty when purchasing the Class Vehicles.

        144.    Defendant breached the Warranty because Defendant is obligated to “repair,

replace, or adjust all parts on [the] vehicle that malfunction or fail during normal use,” Defendant

is unwilling or unable to remedy the Defect within a reasonable time, and any attempt to remedy

the Defect by Defendant has been ineffective.

        145.    Defendant’s breach deprived Plaintiffs and the proposed Class members of the

benefit of the bargain.

        146.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the proposed

Class members have been injured and sustained damages.

                                            COUNT 4

      Breach of Written Warranty in Violation of the Magnuson-Moss Warranty Act
                                 15 U.S.C. § 2301, et seq.
     (on behalf of the New York Class, the Pennsylvania Class, and the National Class)

        147.    Plaintiffs hereby incorporate by reference all preceding paragraphs as though fully

set forth herein.

        148.    Plaintiffs and the proposed Class members are each a “consumer” within the

meaning of 15 U.S.C. § 2301(3).

        149.    Defendant is a “supplier” and “warrantor” within the meaning of 15 U.S.C. §§

2301(4) and (5).




                                                 31
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 32 of 35 PageID #: 32




        150.    The Class Vehicles are a “consumer product” within the meaning of 15 U.S.C. §

2301(1).

        151.    Defendant’s Warranty is a “written warranty” within the meaning of 15 U.S.C. §

2301(6).

        152.    The amount in controversy of each individual claim is greater than $25 and the

amount in controversy is greater than $50,000 (exclusive of interests and costs) computed on the

basis of all claims to be determined in this suit.

        153.    The Defect constitutes a malfunction or failure of the valve stem, wheel, TPMS,

and/or tire of the Class Vehicles during normal use.

        154.    The Warranty covers the Defect and any damage proximately caused by the Defect,

including effective and permanent repair or replacement of the tire valve stem, wheel, TPMS

sensor, and tire.

        155.    Plaintiffs and the proposed Class members reasonably and justifiably relied on

Defendant’s Warranty when purchasing the Class Vehicles.

        156.    Defendant breached the Warranty because Defendant is obligated to “repair,

replace, or adjust all parts on [the] vehicle that malfunction or fail during normal use,” Defendant

is unwilling or unable to remedy the Defect within a reasonable time, and any attempt to remedy

the Defect by Defendant has been ineffective.

        157.    Defendant’s breach deprived Plaintiffs and the proposed Class members of the

benefit of the bargain.

        158.    Accordingly, Defendant has also violated 15 U.S.C. § 45(a)(1) by way of 15 U.S.C.

§ 2310(b).




                                                     32
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 33 of 35 PageID #: 33




        159.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the proposed

Class members have been injured and sustained damages.

                                            COUNT 5

                                   Unjust Enrichment
     (on behalf of the New York Class, the Pennsylvania Class, and the National Class)

        160.    Plaintiffs hereby incorporate by reference all preceding paragraphs as though fully

set forth herein.

        161.    Defendant represented to Plaintiffs and the proposed Class members that the Class

Vehicles were safe, high-quality, durable, reliable, merchantable, and in good repair.

        162.    The Defect caused the Class Vehicles to fail to conform to the safety, performance,

durability, capability, reliability, and towing capacity that Defendant represented and were

therefore of a substantially lesser quality and value than Defendant represented.

        163.    Defendant knew or should have known that the Class Vehicles could not conform

to their representations because of the Defect.

        164.    The Defect and the facts concealed or not disclosed by Defendant are material

because a reasonable consumer would have considered them to be important in deciding whether

to purchase the Class Vehicles or pay a lower price.

        165.    Defendant concealed or did not disclose the Defect in order to induce Plaintiffs and

the proposed Class members to purchase the Class Vehicles at a substantially higher price than

what they would have paid.

        166.    Plaintiffs and the proposed Class members reasonably and justifiably relied on

Defendant’s representations and advertisements when purchasing the Class Vehicles.

        167.    Plaintiffs and the proposed Class members would not have purchased the Class

Vehicles if they knew of the Defect, or they would have only paid substantially less.



                                                  33
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 34 of 35 PageID #: 34




       168.   Plaintiffs and the proposed Class members conferred substantial benefits on

Defendant by purchasing defective Class Vehicles at a premium without receiving a vehicle that

conformed to Defendant’s representations.

       169.   Defendant knowingly and willingly accepted and enjoyed these benefits.

       170.   Defendant’s retention of these benefits would be inequitable.

       171.   As a direct and proximate result of Defendant’s conduct, Plaintiffs and the proposed

Class members have been injured and sustained damages.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, pray

for a judgment against Defendant as follows:

           a. For an order certifying the proposed Class, appointing Plaintiffs as the
              Representatives of the proposed Classes, and appointing the law firms representing
              Plaintiffs as counsel for the Classes;

           b. For a declaration that the tire valve stems and wheels the Class Vehicles are
              defective, that the remedial work necessary to correct the Defect is covered by the
              Warranty, and that the Warranty fails of its essential purpose;

           c. For compensatory damages, restitution, and/or refund of all funds acquired by
              Defendant from Plaintiffs and the proposed Class members as a result of
              Defendant’s unlawful, unfair, deceptive, and unconscionable practices described
              herein, including actual, statutory, punitive, and/or trebled damages to the extent
              permitted by law in an amount to be proven at trial;

           d. For punitive damages;

           e. Payment of costs and expenses of suit herein incurred;

           f. Both pre-and post-judgment interest on any amounts awarded;

           g. Payment of reasonable attorneys’ fees and expert fees, and;

           h. Such other and further relief as the Court may deem proper.

                                DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand trial by jury.



                                                 34
 Case 1:19-cv-01983-LPS Document 1 Filed 10/18/19 Page 35 of 35 PageID #: 35




                                    ROSENTHAL, MONHAIT & GODDESS, P.A.


                                    /s/ P. Bradford deleeuw
                                    P. Bradford deLeeuw (Del. Bar No. 3569)
OF COUNSEL:                         919 N. Market Street, Suite 1401
                                    P.O. Box 1070
Daniel C. Levin                     Wilmington, DE 19899-1070
Nicholas J. Elia                    (302) 656-4433
LEVIN SEDRAN BERMAN LLP
510 Walnut Street, Suite 500        Attorneys for Plaintiff
Philadelphia, PA 19106
(215) 592-1500
dlevin@lfsblaw.com
nelia@lfsblaw.com

Nicholas A. Migliaccio
MIGLIACCIO & RATHOD LLP
412 H Street N.E., Suite 302
Washington, D.C. 20002
(202) 470-3520
nmigliaccio@classlawdc.com

October 18, 2019




                                     35
